PER CURIAM.
This case involves an issue similar to that in State v. Williams, Case No. 88-2641, the decision in which is also being issued today. The state appeals from the trial court’s downward sentence departure, using the amended guidelines in effect at the time of sentencing rather than those in effect at the time of the offense, without providing written reasons.
As in Williams, we reverse and remand. We recognize that unlike Williams, who benefited from the guidelines amendment, the present appellee was disadvantaged by *432it. We find the rationale of Williams applicable, and adopt it.
LETTS, GLICKSTEIN and WARNER, JJ., concur.